Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION

Claims 1-23 of C. Nelson et al., US 16/833,476 (Mar. 27, 2020) are pending.  Claims 2-5, 10, 13, 19, 22 and 23 to the non-elected inventions stand withdrawn from consideration.  Claims 1, 6-9, 11, 12, 14-18, 20 and 21 are under examination and stand rejected.  

Applicant’s Amendments Will Not Be Entered

Applicant proposes a substantive amendment to claims 1 “further providing that at least one of the metal salts is a metal sulfate”, which requires addition.  With respect to this proposed amendment, the after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program.  New compound searches must also be conducted for instant product-by-process claim 18 that would not necessarily be encompassed by a search of claim 1.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.  These addition searches cannot also not be completed within the time allotted in after-final practice.  

Applicant’s amendments will further not be entered at this time because they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.  Even if a search could be conducted within the allotted time, additional issues are presented by the proposed amendments.  




whereby the metal carboxylate is selected from the group consisting of zinc, manganese, cobalt, copper, chromium, and iron, and further providing that at least one of the metal salts is a metal sulfate

Further, Applicant has not specifically pointed out where the application as filed supports the instant claim amendment.  In this regard, note that a simple statement by the Examiner, such as “[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed” may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04.   

Secondly, full examination requires rejoinder of certain claims such as instant claim 4 and claim 5.  With respect to claim 4, the § 112 issue exists regarding recitation of “the salt”, where base claim 1 recites “two or more metal salts” one of which must be a metal sulfate (the proposed amendment) and it is not clear which of the two recited salts (or both) of claim 1 is referenced by claim 4.  For example, can one of the claim 1 “two or more metal salts” be other than those listed in claim 4.  With respect to the claim 5, the meaning of “turbo reactor” is not immediately clear because the instant specification does not provide a description of “turbo reactor” and based on searches conducted, “turbo reactor” does not appear to be an art recognized term.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622